Citation Nr: 1020883	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to the residuals of a cold injury to the lower 
extremities.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from December 1952 to December 
1954.  His awards and decorations include a Korean Service 
Medal with Bronze Star. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is competent and credible to report that he 
was treated for a cold injury to his legs during active 
service in Korea.

2.  Competent medical opinion reasonably relates the 
Veteran's current diagnosis of cold sensitivity to the cold 
injury in service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
cold sensitivity as a residual of a cold injury to the lower 
extremities was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran. 

The Veteran contends that he has residual cramping and cold 
sensitivity as a result of a cold injury he sustained during 
active service.  He states that this injury occurred when he 
spent the night in a poorly heated tent while waiting to 
board a flight the next day.  The Veteran says that he woke 
up with legs so stiff that he had difficulty walking, and 
that he then received treatment at a medical unit in the form 
of heat treatment and massage.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the evidence includes the report of a March 
2008 VA examination.  The examiner reviewed the Veteran's 
claims folder, as well as his contentions as to how his 
injury was incurred.  On examination, the Veteran had absence 
of hair to mid-shin in both legs.  The feet were cold to the 
touch distally.  There was no amputation, ulceration, or 
tinea infection.  The deep pedal pulses were two plus.  No 
other abnormalities were noted, and X-ray studies of both 
feet were negative for evidence of frostbite injury.  The 
diagnosis was cold injury to the bilateral feet, no 
radiographic evidence of frostbite injury, with residuals 
noted as above.  

In a July 2009 addendum, the March 2008 examiner again 
reviewed the Veteran's claims folder, as well as the March 
2008 report.  He opined that the Veteran did not suffer any 
severe cold injury that would have manifested in X-ray 
evidence.  He presented with only mild symptoms of cold 
sensitivity which could also occur with normal aging process.  
However, the examiner further opined that it was as likely as 
not that the cold sensitivity was related to a mild cold 
injury sustained in the past.  

On the basis of the findings of the March 2008 VA examiner 
and the opinion in the July 2009 addendum, the required 
service connection elements of a current disability and a 
nexus between that disability and an injury in service have 
been met.  The remaining element that must be established is 
evidence that the Veteran sustained the claimed cold injury 
during service.  

After careful consideration of the available evidence and the 
Veteran's contentions, the Board finds that it is as likely 
as not that the Veteran sustained his claimed cold injury 
during service.  

Initially, the Board notes that the only available service 
treatment record is the Veteran's December 1954 separation 
physical.  This is negative for any mention of a cold injury.  
His remaining service treatment records are missing and are 
believed to have been destroyed in a fire.  A search for 
morning reports in connection with an earlier claim was also 
apparently unsuccessful.  Therefore, the records that might 
possibly support the Veteran's contention that he received 
medical treatment for a cold injury are not available.  When 
service treatment records are destroyed, the Board has a 
heightened obligation to provide explanations of reasons or 
bases for its findings and to consider the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  

However, in certain circumstances lay statements are 
sufficient evidence to establish the incurrence of an injury 
in service.  The Federal Circuit has held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical profession."  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In this case, the Veteran is competent to report that he 
received contemporaneous medical treatment for a cold injury.  
Furthermore, his description of the injury supports the 
diagnosis of the March 2008 VA examiner.  The Board further 
finds that the Veteran's statement is credible and consistent 
with the circumstances of service in Korea.  It follows that 
his statement is sufficient to establish the incurrence of 
the claimed cold injury during service.  There is no evidence 
of any additional cold injury to the feet following discharge 
from service.  

Therefore, as there is evidence of a current disability 
manifested by cold sensitivity, evidence of the cold injury 
in service, and competent medical evidence of a relationship 
between the current cold injury and a past cold injury, 
entitlement to service connection is established.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for cold sensitivity as a 
residual of a cold injury to the lower extremities is 
granted. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


